Case 3:17-cv-00072-NKM-JCH Document 786 Filed 06/26/20 Page 1 of 6 Pageid#: 11487




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, THOMAS BAKER and JOHN
    DOE,

                                   Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
                                                 Civil Action No. 3: 17-cv-00072-NKM
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSELY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS, LEAGUE
    OF THE SOUTH, JEFF SCHOEP, NATIONAL
    SOCIALIST MOVEMENT, NATIONALIST
    FRONT, AUGUSTUS SOL INVICTUS,
    FRATERNAL ORDER OF THE ALT-
    KNIGHTS, LOYAL WHITE KNIGHTS OF THE
    KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                                  Defendants.




                       PLAINTIFFS’ UNOPPOSED MOTION
                  TO EXTEND CERTAIN DISCOVERY DEADLINES
Case 3:17-cv-00072-NKM-JCH Document 786 Filed 06/26/20 Page 2 of 6 Pageid#: 11488




         Plaintiffs respectfully submit this Motion requesting that the Court order the extension of

  certain discovery deadlines in this Action. Plaintiffs have attempted to confer with all Defendants

  prior to filing this Motion. All who have responded have consented, which includes counsel for

  Defendants Matthew Parrott, Traditionalist Worker Party, Jason Kessler, Nathan Damigo, Identity

  Evropa, Richard Spencer and James Fields. The remaining Defendants have not responded to the

  revised schedule as agreed to by all other Defendants, and significantly have raised no objection.

  The revised schedule seeks certain limited extensions and accommodations for logistical

  difficulties that have arisen during the ongoing pandemic. Accordingly, Plaintiffs hereby

  respectfully request that the Court amend the following deadlines in the Court’s Scheduling Order,

  ECF No. 597:

         1.        Opening expert reports shall be submitted by July 20, 2020.

         2.        Rebuttal expert reports shall be submitted by July 31, 2020.

         3.        Expert depositions shall be completed by August 7, 2020.

         4.        Depositions of incarcerated parties and witnesses may be taken after the July 17,

  2020 deadline.

         5.        Depositions of third-party witnesses that a party was unable to subpoena during the

  discovery period (after making a good-faith effort to do so) may be deposed after the July 17, 2020

  deadline.

         All other deadlines shall remain the same as stated in the Scheduling Order, ECF No. 597.

  A proposed order has been submitted herewith.




                                                    2
Case 3:17-cv-00072-NKM-JCH Document 786 Filed 06/26/20 Page 3 of 6 Pageid#: 11489




  Dated: June 26, 2020                      Respectfully submitted,

                                            /s/ Robert Cahill
                                            Robert T. Cahill (VSB 38562)
                                            COOLEY LLP
                                            11951 Freedom Drive, 14th Floor
                                            Reston, VA 20190-5656
                                            Telephone: (703) 456-8000
                                            Fax: (703) 456-8100
                                            rcahill@cooley.com




                                        3
Case 3:17-cv-00072-NKM-JCH Document 786 Filed 06/26/20 Page 4 of 6 Pageid#: 11490




  Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn
   Julie E. Fink (pro hac vice)             William A. Isaacson
   Gabrielle E. Tenzer (pro hac vice)       PAUL WEISS RIFKIND WHARTON &
   Joshua A. Matz (pro hac vice)            GARRISON LLP
   Michael L. Bloch (pro hac vice)          2001 K Street, NW
   KAPLAN HECKER & FINK, LLP                Washington, DC 20006-1047
   350 Fifth Avenue, Suite 7110             Telephone: (202) 223-7300
   New York, NY 10118                       Fax: (202) 223-7420
   Telephone: (212) 763-0883                kdunn@paulweiss.com
   rkaplan@kaplanhecker.com                 wisaacson@paulweiss.com
   jfink@kaplanhecker.com
   gtenzer@kaplanhecker.com                 Jessica E. Phillips (pro hac vice)
   jmatz@kaplanhecker.com                   BOIES SCHILLER FLEXNER LLP
   mbloch@kaplanhecker.com                  1401 New York Avenue, NW
                                            Washington, DC 20005
   David E. Mills (pro hac vice)            Telephone: (202) 237-2727
   Joshua M. Siegel (VSB 73416)             Fax: (202) 237-6131
   COOLEY LLP                               jphillips@bsfllp.com
   1299 Pennsylvania Avenue, NW
   Suite 700                                Joshua J. Libling (pro hac vice)
   Washington, DC 20004                     Yotam Barkai (pro hac vice)
   Telephone: (202) 842-7800                BOIES SCHILLER FLEXNER LLP
   Fax: (202) 842-7899                      55 Hudson Yards, 20th Floor
   dmills@cooley.com                        New York, NY 10001
   jsiegel@cooley.com                       Telephone: (212) 446-2300
                                            Fax: (212) 446-2350
   Alan Levine (pro hac vice)               jlibling@bsfllp.com
   COOLEY LLP                               ybarkai@bsfllp.com
   55 Hudson Yards
   New York, NY 10001                       J. Benjamin Rottenborn (VSB No. 84796)
   Telephone: (212) 479-6260                Erin B. Ashwell (VSB No. 79538)
   Fax: (212) 479-6275                      Woods Rogers PLC
   alevine@cooley.com                       10 South Jefferson Street, Suite 1400
                                            Roanoke, Va. 24011
                                            Tel: (540) 983-7600
                                            Fax: (540) 983-7711
                                            brottenborn@woodsrogers.com
                                            eashwell@woodsrogers.com



                                            Counsel for Plaintiffs




                                        4
Case 3:17-cv-00072-NKM-JCH Document 786 Filed 06/26/20 Page 5 of 6 Pageid#: 11491




                                     CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, I filed the foregoing with the Clerk of Court through the
  CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                                 James E. Kolenich
   David L. Hauck                                          Kolenich Law Office
   David L. Campbell                                       9435 Waterstone Blvd. #140
   Duane, Hauck, Davis & Gravatt, P.C.                     Cincinnati, OH 45249
   100 West Franklin Street, Suite 100                     jek318@gmail.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                                    Elmer Woodard
   dhauck@dhdglaw.com                                      5661 US Hwy 29
   dcampbell@dhdglaw.com                                   Blairs, VA 24527
                                                           isuecrooks@comcast.net
   Counsel for Defendant James A. Fields, Jr.
                                                           Counsel for Defendants Matthew Parrott,
   Bryan Jones                                             Traditionalist Worker Party, Jason Kessler,
   106 W. South St., Suite 211                             Nathan Damigo, and Identity Europa, Inc.
   Charlottesville, VA 22902                               (Identity Evropa)
   bryan@bjoneslegal.com
                                                           Richard Spencer, pro se.
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South

   W. Edward ReBrook
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants National Socialist
   Movement, Nationalist Front and Jeff Schoep


           I further hereby certify that on June 26, 2020, I also served the following non-ECF participants,
  via electronic mail, as follows:

   Elliott Kline a/k/a Eli Mosley                          Vanguard America
   eli.f.mosley@gmail.com                                  c/o Dillon Hopper
   deplorabletruth@gmail.com                               dillon_hopper@protonmail.com

   Matthew Heimbach                                        Robert Azzmador Ray
   matthew.w.heimbach@gmail.com                            azzmador@gmail.com

   Christopher Cantwell
   christopher.cantwell@gmail.com




                                                       5
Case 3:17-cv-00072-NKM-JCH Document 786 Filed 06/26/20 Page 6 of 6 Pageid#: 11492




                                            s/ Robert T. Cahill
                                            Robert T. Cahill (VSB 38562)
                                            COOLEY LLP
                                            11951 Freedom Drive, 14th Floor
                                            Reston, VA 20190-5656
                                            Telephone: (703) 456-8000
                                            Fax: (703) 456-8100
                                            Email: rcahill@cooley.com

                                            Counsel for Plaintiffs




                                        6
